                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


MICHAEL WALLACE, et al.,                        )
                                                )
            Plaintiffs,                         )
                                                )
      vs.                                       )           Case No. 4:18-cv-00503-JAR
                                                )
COMMUNICATIONS UNLIMITED, INC.,                 )
et al.,                                         )
                                                )
            Defendants.                         )
                                                )


                              MEMORANDUM AND ORDER

       The Court is in receipt of the parties’ Joint Report Regarding Status of Arbitration. (Doc.

30.) On March 1, 2019, the Court granted Defendant’s Motion to Compel Individual Arbitration.

(Doc. 29.) The parties represent to the Court that no arbitration proceeding has yet been

initiated. (Doc. 30.)

       Accordingly,

       IT IS HEREBY ORDERED that Plaintiff shall initiate arbitration proceedings no more

than thirty (30) days from the date of this order.

       IT IS FURTHER ORDERED that the parties shall file a status report regarding the state

of arbitration no more than forty-five (45) days from the date of this order.


       Dated this 29th day of August, 2019.


                                                ________________________________
                                                JOHN A. ROSS
                                                UNITED STATES DISTRICT JUDGE



                                                     1
